Exhibit 10.11

Exhibit A

Performance Cash Award Notice

 

A. Participant:   

 

B. Grant Date:    February 19, 2014 C. Performance Period:    1/1/2014 through
12/31/2016 D. Aggregate Target Award Value:   

 

E. Performance Measure(s):   

 

  1. Relative Total Stockholder Return: This measure will be assessed based on
the percentile positioning of L-3’s TSR as compared to the TSRs of the Peer
Companies, calculated using the Percentrank formula in Microsoft Excel on a
basis that excludes L-3’s TSR from the Percentrank data array.

“TSR” means, with respect to any company, the value calculated by dividing
(i) the average of the Company’s per share closing prices during the one-month
period ending on the last day of the Performance Period, by (ii) the average of
the Company’s per share closing prices during the one-month period ending on the
date immediately prior to the first day of the Performance Period, and then
subtracting one (1); provided, that all closing prices shall be adjusted to
reflect (a) the cumulative effect of the reinvestment of dividends as of their
respective ex-dividend dates, beginning with the first ex-dividend date that is
on or after the first day of the one-month period referred to in clause
(ii) above; and (b) any equity restructuring, as defined in Statement of
Financial Accounting Standards 123R, which affects the company’s shares and
which is not otherwise accounted for under clause (a) above.

“Peer Companies” means the companies listed on Appendix 1 hereto; provided, that
in the event of a merger, acquisition or business combination transaction to
which a Peer Company is a party, if the stockholders of the Peer Company
immediately prior to the event shall, collectively as a group, have beneficial
ownership of less than 50 percent of the outstanding voting securities of the
surviving or resulting entity immediately after the event, then such Peer
Company shall not be considered a Peer Company for any purpose (including during
any time period prior to such transaction).

Portion of Aggregate Target Award Value for this Performance Measure: 100%



--------------------------------------------------------------------------------

Performance Scale:

 

Performance Levels

   Relative TSR      Award
Multiplier  

Maximum

     > 74th percentile         200 %       63rd percentile         150 % 

Target

     50th percentile         100 % 

Threshold

     40th percentile         50 % 

Below Threshold

     < 40th percentile         0 % 

In the event that the level of actual performance exceeds the Threshold and
falls between two of the stated performance levels listed above, the Award
Multiplier will be calculated on a straight-line basis between the two stated
Award Multipliers for those performance levels.



--------------------------------------------------------------------------------

Appendix 1

The companies included for the Relative Total Stockholder Return assessment are
those listed below.

 

   

Company

  

Ticker

1.   ALLIANT TECHSYSTEMS INC    ATK 2.   BAE SYSTEMS PLC (ADR)    BAESY 3.  
CACI INTERNATIONAL INC    CACI 4.   EXELIS INC    XLS 5.   GENERAL DYNAMICS CORP
   GD 6.   HARRIS CORP    HRS 7.   HUNTINGTON INGALLS INDUSTRIES INC    HII 8.  
LEIDOS HOLDINGS INC    LDOS 9.   LOCKHEED MARTIN CORP    LMT 10.   MANTECH
INTERNATIONAL CORP    MANT 11.   NORTHROP GRUMMAN CORP    NOC 12.   RAYTHEON CO
   RTN 13.   ROCKWELL COLLINS INC    COL 14.   TEXTRON INC    TXT 15.   URS CORP
   URS